Citation Nr: 0637645	
Decision Date: 12/04/06    Archive Date: 12/12/06	

DOCKET NO.  00-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left knee disorder, 
including as secondary to the service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefit 
sought on appeal.  The veteran had active service from 
August 1982 to March 1987.  

In June 2003, the Board returned the case to the RO for 
additional development, and in November 2005 the Board 
determined that new and material evidence had been submitted 
to reopen a previously denied claim for service connection 
for a left knee disorder and returned the case to the RO for 
additional development.  Following completion of the 
requested development, the case was referred to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  A left knee disorder was not manifested during service, 
nor was arthritis manifested within one year of separation 
from service.  

2.  The veteran's current left knee disorder is not shown to 
be causally or etiologically related to service or to his 
service-connected right knee disability.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left knee disorder on a direct or secondary basis are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307. 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2004 and December 2005.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  The 
RO also provided assistance to the veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal.

The veteran essentially contends that he has a left knee 
disorder that is related to service.  He contends that his 
currently diagnosed left knee disorder is the result of his 
service-connected right knee disability.  

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

The record reflects that the veteran currently has a left 
knee disorder.  An August 2004 statement from Mark A. Kelly, 
M.D., dated in August 2004, showed the veteran had an 
anterior cruciate ligament deficiency of the left knee, and a 
VA examination performed in January 2006 contained evidence 
of degenerative joint disease of the left knee and an 
anterior cruciate ligament deficient left knee.  The record 
also reflects that the veteran is in receipt of service 
connection for an anterior cruciate ligament tear of the 
right knee, evaluated as 20 percent disabling.  Thus, the 
question for resolution is whether the veteran's currently 
diagnosed left knee disorder is causally or etiologically 
related to service or to his service-connected right knee 
disability.  This question is a medical question that 
requires competent medical evidence to establish the 
relationship between the two medical diagnoses.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of a left knee disorder.  
In addition, a left knee disorder, including arthritis was 
not manifested within one year of separation from service.  
At the time of a VA physical examination performed in 
May 1987, the veteran related no complaints referable to his 
left knee.  At that time the veteran's gait was noted to be 
normal, and following the examination the pertinent diagnosis 
was that the left knee was asymptomatic.  However, by the 
time of an April 1994 VA examination the presence of a left 
knee disorder was documented.  At that time the veteran 
reported that he had injured his left knee in 1989 in a 
twisting injury that resulted in severe swelling.  Following 
the examination the impression was bilateral anterior 
cruciate ligament disruptions.  

Based on this evidence, the Board finds that a left knee 
disorder was not manifested during service or within one year 
of separation from service.  Therefore, service connection 
for a left knee disorder as being directly or presumptively 
related to service is not warranted.  

As for the veteran's claim that his left knee disorder is 
causally or etiologically related to his service-connected 
right knee disability there are conflicting opinions as to 
the relationship between the veteran's currently diagnosed 
left knee disorder and his service-connected disability.  

A record from Peter J. Meier, Jr., M.D., dated in 
November 1999 shows that following the examination the 
impression was bilateral anterior cruciate deficient knees 
and right knee arthritis.  The record noted that the veteran 
asked if his right knee could cause pain in his left knee and 
Dr. Meier indicated that he thought that having bilateral 
anterior cruciate deficiencies with a severely arthritic 
right knee would lead to pain in the left knee and was 
probably aggravating his symptomatology.  Dr. Meier stated 
that the anterior cruciate ligament deficiency was also 
playing a role in that his giving way episodes would cause 
microtrauma to the left knee during each episode that could 
cause pain and lead to degenerative changes or a meniscal 
tear.  In addition, an August 2004 letter from Mark A. Kelly, 
M.D. relates that the veteran reported that in the late 
1980's he began experiencing pain and give way of his left 
knee as a result of the disability of the right knee.

Dr. Kelly's impression was of chronic anterior cruciate 
ligament deficiency of both knees.  Dr. Kelly indicated that 
arthritis in the right knee, and as a result of the chronic 
disability in the right knee, the veteran had sustained 
damage to his left knee.  Dr. Kelly opined that the veteran's 
chronic right knee problems had led him to place more stress 
on the left knee resulting in the pathology that he was now 
dealing with.  

However, VA physicians have concluded that there is no 
relationship between the veteran's left knee disorder and his 
service-connected right knee disability.  The VA physician 
who performed the April 1994 VA examination explained that 
while an individual who has torn one anterior cruciate 
ligament may be at risk to tear another anterior cruciate 
ligament, such may be due to his makeup of his knee and not 
due to the fact that the other anterior cruciate ligament was 
torn.  Therefore, the physician concluded that there was not 
a relationship between the anterior cruciate ligament injury 
in the right knee and a subsequent injury of that in the left 
knee, at least in not relating it to the injury that occurred 
during service.  

The physician stated that the disorder may be related to a 
greater likelihood of a tear of the anterior cruciate 
ligament, which was indicated when he tore his right knee, 
meaning it was more likely to tear in the left knee, but 
tearing the right anterior cruciate ligament in the service 
did not cause him to tear the left knee in civilian life.  
Similarly, following a December 2004 VA examination performed 
by a physician's assistant, the supervising examiner 
indicated that current orthopedic literature did not support 
the concept of degeneration of one knee secondary to changes 
in the contralateral joint.  Therefore, the changes in the 
left knee were probably not secondary to the previous right 
knee disability, but reflected a basic weakness of the 
structures.  

Given the conflicting medical opinions, the Board requested 
and obtained an expert medical opinion from the Veterans 
Health Administration (VHA).  The physician was asked to 
respond to two questions: (1) Is the veteran's left knee 
disorder causally or etiologically related to his service-
connected right knee disability? and (2) if the veteran's 
left knee disorder is not causally or etiologically related 
to his service-connected right knee disability, does the 
service-connected right knee disability chronically worsen or 
increase the severity of the left knee disorder.  

In a June 2002 opinion the physician noted the 1999 opinion 
from Dr. Meier and the opinion of the VA physician who 
performed the 1994 VA examination.  Following the review the 
physician indicated that he was inclined to agree with the 
opinion contained in the April 1994 VA examination.  
The VHA physician explained: 

I too am unaware of any body of organized 
orthopedic literature that supports the 
concept of degeneration of one knee 
secondary to changes in the contra-
lateral joint.  While I do agree that an 
anterior cruciate deficient knee may have 
varying degrees of instability which 
could lead to micro-trauma.  I do not 
agree that the injury to the anterior 
cruciate ligament in one knee predisposes 
one to a "deficiency" of the anterior 
cruciate ligament in the opposite knee.  
Furthermore, in discussion with some of 
my colleagues who are active in the field 
of Sports Medicine, none was able to 
supply me with any objective data that 
would support [the veteran's] claim.  

Thus, I am unable to support the 
contention made by the veteran that the 
problems he has had and continues to have 
with his left knee are related to the 
injury he sustained while on active duty 
to his right knee.  

There was also an additional opinion rendered following a 
January 2006 VA examination.  Following the examination and a 
review of the medical records associated with the claims 
file, the diagnosis was degenerative joint disease with 
anterior cruciate ligament insufficiency of the left knee.  
The examiner commented that extensive literature searches, 
including online and consultation with orthopedic colleagues, 
failed to yield any correlation other than speculation of an 
ipsalateral degenerative joint disease of a joint, causing 
secondary degenerative joint disease to an adjacent joint.  
The examiner concluded that the veteran's left knee condition 
was less likely than not related to his service-connected 
right knee.  An addendum to that examination noted that the 
veteran stated that he had no problems with his left knee 
until sustaining a twisting injury on Memorial Day 
approximately two months after leaving service.  It was noted 
that the veteran had experienced multiple injuries to the 
left knee since that time.  The examiner then noted the 
medical opinions of record and concluded that while there was 
no question that the veteran's left knee was anterior 
cruciate ligament deficient, the examiner did not feel that 
his right knee condition was the cause of the left knee 
condition.  

After analyzing the merits of the veteran's claim, the Board 
finds that service connection for a left knee disorder as 
secondary to the service-connected right knee disability is 
not established.  The law is clear that it is the Board's 
duty to assess the credibility and probative value of the 
evidence, and provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Ray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board is, of course, not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332, 229 (1995). 

The Board finds that the evidence which weighs against the 
veteran's claim is more probative than the evidence that 
supports the claim.  Specifically, the VA examiner's opinions 
were based on a complete review of the veteran's claims file 
and the clinical history.  While it is not clear whether the 
veteran's claims file was available for review at the time of 
the April 1994 VA examination, the opinions obtained 
following the December 1998 VA examination, the June 2002 VHA 
opinion and the January 2006 VA examination all clearly 
reflect that all the veteran's medical records had been 
reviewed in reaching the conclusion that the veteran's left 
knee was not in any way related to the service-connected 
right knee disability.  Shipwash v. Brown, 8 Vet.App. 218, 
222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

The November 1999 opinion from Dr. Meier is not of greater 
probative value than those opinions discussed above, as he 
was asked whether the right knee could be causing pain in the 
left knee and he responded that having bilateral anterior 
cruciate ligament deficiencies with a severely arthritic 
right knee would lead to pain in the left knee and was 
aggravating his symptomatology.  Thus, Dr. Meier is stating 
that the combination of bilateral anterior cruciate 
deficiencies and the severely arthritic right knee combine to 
produce left knee pain, rather than causing an actual left 
knee disorder or increasing the severity of any current left 
knee disorder.  Dr. Meier also stated that anterior cruciate 
ligament deficiency was playing a role in that the give way 
episodes would cause microtrauma to the left knee.  However, 
Dr. Meier did not specify whether it was the right or left 
knee anterior cruciate ligament deficiency that was playing a 
role in the give way episodes causing microtrauma to the left 
knee, and Dr. Meier's opinion can be read as indicating that 
either anterior cruciate deficiency could play a role.  

Since Dr. Meier was responding to the question regarding the 
cause of the pain in the left knee, as opposed to the 
etiology of the diagnosed left knee disorder, the Board finds 
that the opinion from Dr. Meier is not probative of the 
question of whether the service-connected right knee 
disability caused the diagnosed disorder of the left knee.  

While the August 2004 opinion from Dr. Kelly is more 
definitive in offering an opinion as to the relationship of 
the service-connected right knee disability to the left knee 
disorder, that opinion was based on an inaccurate history.  
In this regard, the veteran has reported as early the 
April 1994 VA examination that he had sustained a twisting 
injury to his left knee but Dr. Kelly indicates that the 
veteran stated that he had begun having pain and give way in 
his left knee as a result of the disability on the right.  
Thus Dr. Kelly does not account for a discrete and 
independent injury to the left knee, an account the veteran 
reiterated at the time of the January 2006 VA examination.  

The United States Court of Appeals for Veterans Claims had 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also 
Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

Therefore, the Board finds that the opinion from Dr. Kelly 
which offers an opinion that the veteran's right knee 
disability caused a left knee disorder and the November 1999 
opinion from Dr. Meier which suggests a relationship between 
the two disorders are outweighed by the opinions from the VA 
physicians who reviewed all medical records contained in the 
claims file, account for the clinical history reported by the 
veteran regarding the onset of left knee symptomatology and 
include a review of orthopedic literature and consultation 
with other colleagues.  Therefore, the Board concludes that 
the evidence weighs against the veteran's claim for service 
connection for a left knee disorder.  Accordingly, service 
connection for a left knee disorder is not established.  


ORDER

Service connection for a left knee disorder is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


